Julius Devincentz, Jr. v. State of Maryland, No. 74, September Term, 2017, Opinion by
Adkins, J.

PRESERVATION FOR APPELLATE REVIEW — EXCLUSION OF EVIDENCE
— MARYLAND RULES 5-103(A)(2) AND 8-131(A): The Court of Appeals held that
where the trial court sustains an objection to testimony that a witness has already given,
excluding the testimony, and the substance and relevance of the testimony are apparent
from the context, the proponent is not required by Maryland Rule 5-103(a)(2) to make a
proffer regarding admissibility because the issue has been raised in and decided by the trial
court and is preserved for review.

EVIDENCE — EXCLUSION OF EVIDENCE — CHARACTER WITNESSES —
CJP § 9-115 — MARYLAND RULE 5-608: Md. Code (1974, 2013 Repl. Vol.), § 9-115
of the Courts and Judicial Proceedings Article (“CJP”) and Md. Rule 5-608(a)(1) permit a
character witness to testify either that another witness has a reputation for truthfulness or,
in the character witness’s opinion, the witness is an untruthful person. Provided that such
testimony has an adequate basis, and the evidence is relevant, it is admissible. The Court
of Appeals held that the trial court abused its discretion by excluding personal opinion
testimony from a witness about another witness’s character for truthfulness because an
adequate basis existed, and witness credibility was relevant.

EVIDENCE — EXCLUSION OF EVIDENCE — HEARSAY — MARYLAND
RULE 5-616(B)(3) — NONHEARSAY EVIDENCE OF BIAS: Maryland Rule 5-
616(b)(3) permits impeachment by extrinsic evidence of bias, prejudice, interest, or other
motive to testify falsely. Use of statements demonstrating a witness’s bias for such
impeachment purposes is not hearsay provided that the proponent offers it for the fact that
the statement was made, not the truth of the statement and the testimony is relevant. The
Court of Appeals held that the trial court erred by excluding a witness’s statement that the
State’s witness was saying things she could do that would get the defendant in trouble
because it was offered to show her bias and attack her credibility, rather than for the truth
of the matter asserted. For that reason, the statement was not hearsay.

CRIMINAL TRIALS — WITNESS CREDIBILITY — HARMLESS ERROR: The
Court of Appeals held that the exclusion of evidence pertaining to a witness’s credibility
was not harmless error. When credibility is an issue, particularly in cases in which the only
evidence is testimony, the jury’s assessment of which witnesses are truthful is critical.
Because the evidence was critical to assessing the credibility of the State’s witness, the
exclusion of such evidence was not harmless error.
Circuit Court for Cecil County
Case No.: 07-K-15-001678
Argued: April 9, 2018
                                 IN THE COURT OF APPEALS

                                       OF MARYLAND



                                             No. 74

                                     September Term, 2017



                                  JULIUS DEVINCENTZ, JR.

                                                v.

                                   STATE OF MARYLAND




                                      Barbera, C.J.
                                      Greene
                                      Adkins
                                      McDonald
                                      Watts
                                      Hotten
                                      Getty,

                                             JJ.


                                     Opinion by Adkins, J.
                                 Watts, J., concurs and dissents.


                                      Filed: August 13, 2018
            2018-08-13
            11:55-04:00
       “[T]he trial of any case is a search for truth. The strength of each side of an issue

rests upon the believability of the evidence offered as proof.” State v. Cox, 298 Md. 173,

178 (1983). It is a fundamental principle of Maryland law that, in a criminal case tried

before a jury, assessing a witness’s credibility is a matter solely for the jury. Bohnert v.

State, 312 Md. 266, 277 (1988). One method of attacking a witness’s credibility is

impeachment. In this opinion, we address two questions of Maryland evidentiary law

pertaining to impeaching witness credibility. First, we consider whether a witness’s

statement that another witness “would not tell the truth about certain things[,]” was

admissible as a personal opinion about that witness’s character for untruthfulness. Second,

we explore the admissibility of out-of-court threats as nonhearsay evidence of bias.

                        FACTS AND LEGAL PROCEEDINGS

       In 2008, Julius Devincentz, Jr. and Y.D. began a romantic relationship. Y.D., her

daughter K.C., and her son S., moved into Devincentz’s home in Elkton, Maryland from

Pennsylvania. Devincentz’s children, Brianna, Joshua, and Kenny also lived at the house.

Devincentz and Y.D. lived together with their children as a blended family until the couple

separated in November 2015.

       In April 2015, K.C. left the Devincentz home and went to the Maryland Salem

Children’s Trust, a residential facility for juveniles. Some months into her stay, in

September 2015, K.C. told her therapist that Devincentz had sexually abused her when she

was six or seven years old. The therapist reported K.C.’s allegations.

       The State charged Devincentz with one count of continuing course of conduct

against a child, two counts of sexual abuse of a minor, one count of second-degree sexual
offense, one count of third-degree sexual offense, one count of fourth-degree sexual

offense, and one count of second-degree assault. In 2016, Devincentz was tried in the

Circuit Court for Cecil County.

       K.C. was the State’s primary witness. She testified that, on multiple occasions,

when she was about seven years old, and nobody else was home, Devincentz

              would watch porn on our desktop computer in the living room,
              and he would ask me to come over and sit on his lap, and I
              would be scared and sometimes I would say no, and he would
              force me to sit on his lap, and he would touch me in my private
              area.

K.C. testified that Devincentz placed his hand underneath her clothes and underwear and

touched the inside of her vagina for approximately 10 or 15 minutes.             Afterward,

Devincentz told her not to tell anyone. She also testified that Devincentz watched

pornography on the computer while other members of the household were present. Two

or three weeks after the first incident, Devincentz again digitally penetrated K.C. while she

was in bed. K.C. told Devincentz that she did not like it, asked him to get away from her,

and threatened to tell her mother. Devincentz gave K.C. a five-dollar bill and told her not

to say anything.

       K.C. also alleged that when she was around 10 or 12 years old, on several occasions,

Devincentz offered her money to lift up her shirt. She always refused to do so. She testified

that on one occasion he slapped and grabbed her bottom. K.C. explained that she did not

report Devincentz’s actions out of fear that she “was going to get physically hurt” and

because she did not want to ruin her mother’s relationship with Devincentz.




                                             2
       K.C. testified that she and Devincentz argued about her attitude, disputes with others

in the household, her noncompliance with his requests to do chores, and her failure to do

things the way he wanted. On cross-examination, K.C. acknowledged that she “was a very

angry person,” and that she “would butt heads a lot.” K.C. explained that she clashed with

Devincentz because “he was very demanding,” she “didn’t like the tone of voice he would

use[,]” and “because he hurt” her. She attributed her difficulties with others in the house

to the strain of keeping the abuse secret. K.C. stated that she did not get along with Joshua

because he was “hardheaded,” and he did not like her family. K.C. wanted to move back

to Pennsylvania and live with her father. K.C. explained that she did not disclose the abuse

earlier because she was afraid of Devincentz and Joshua. She stated that Joshua “posed a

threat” to her, but that “nobody threatened [her].” Joshua would “scream at her and [get]

in [her] face.”1

       After the State rested, defense counsel called Joshua. The State objected because

defense counsel had not provided prior notice of the witnesses he planned to call and

refused to proffer the subject matter of their testimony. Defense counsel contended that

the State received notice because both witnesses were issued subpoenas. The State

explained that it sought a proffer “because if these witnesses are character witnesses, this

may open the door for impeachment purposes.” The trial judge overruled the State’s

objection and permitted the defense to call its witnesses.




       The State called three other witnesses: (1) Andrea Hollern, K.C.’s therapist at the
       1

Maryland Salem Children’s Trust; (2) Detective Lindsey Ziegenfuss of the Elkton Police
Department; and (3) K.C.’s mother, Y.D.

                                             3
       Joshua testified consistently with K.C. about the composition of the Devincentz

household. He explained that K.C. “never really liked [Devincentz],” she “didn’t like

[Devincentz’s] rules . . . [and s]he wanted to be able to do whatever she wanted . . . .”

Joshua witnessed arguments between Devincentz and K.C. Defense counsel attempted to

elicit testimony about an argument that occurred after K.C. stole a cell phone. The State

objected on the grounds of relevance. Defense counsel proffered that Joshua witnessed the

argument and that “[i]t goes to motive.” The trial judge ruled that Joshua could testify

about the argument, but not about K.C.’s alleged theft because he lacked first-hand

knowledge. The following exchange occurred:

                 [Defense Counsel]: I asked you a question about the cell phone
                 situation. Without characterizing how that came up, as a result
                 of that argument, what occurred?

                 [Joshua]: [K.C.] was unhappy with [Devincentz]’s decision on
                 the argument. And once it was resolved by a third party[, K.C.]
                 was yelling and screaming and saying things that she could
                 do that would get him in trouble.

                 [Prosecutor 1]: Objection.

                 [Prosecutor 2]: Objection.

                 The Court: Sustained.

                 [Defense Counsel]: Now, were those things that you heard?

                 [Joshua]: Yes.

(Emphasis added). Defense counsel did not make a proffer after the trial judge sustained

the objection.




                                               4
      Joshua testified that he never saw anyone using the family computer to look at

pornographic material and never saw such material stored on the computer. Defense

counsel then asked about K.C.’s relationships with other family members.

             [Defense Counsel]: Now, would it be fair to say that [K.C.]
             had problems not only with [Devincentz,] but with other
             people in the family?

             [Joshua]: Yes.

             [Defense Counsel]: Would you describe what you mean by
             that?

             [Joshua]: [K.C.] had a problem with her mouth. [K.C.] would
             say things to people, about people, and then she would like to
             argue with you. And she would not tell the truth about
             certain things.

             [The State]: Objection.

             The Court: I’ll sustain that. But [K.C.] would argue with
             people, right?

             [Joshua]: Yes.

             The Court: Okay.

             [Joshua]: And [K.C.] would give her side[,] and then there
             would be the other person’s side.

             [Defense Counsel]: I have nothing further, Your Honor.

(Emphasis added).2



      2
        Brianna Farris, Devincentz’s stepdaughter, was the only other witness the defense
called. She testified that she lived with Devincentz and Y.D. at the beginning of their




                                           5
       The jury found Devincentz guilty of sexual abuse of a minor and second-degree

assault, but acquitted him of the charge of a continuing course of conduct against a child.

The trial court sentenced him to 25 years in prison for the sexual abuse of a minor, and a

consecutive 10 years for second-degree assault.3 Devincentz appealed. In an unreported

decision, the Court of Special Appeals affirmed his conviction. See Devincentz v. State,

No. 1297, Sept. Term 2016, 2017 WL 4231583 (Md. Ct. Spec. App. Sept. 25, 2017).

       We granted certiorari to resolve the following questions4:

            1. Whether Devincentz preserved the issues for review.

relationship. Farris corroborated Joshua’s testimony about the family computer and
arguments that K.C. had with family members.
       3
           The trial court suspended the consecutive sentence for second-degree assault.
       4
        Devincentz presented the following questions, which we have rephrased and re-
ordered for brevity and clarity:

                1. Did the trial court err by prohibiting a defense witness who
                   satisfied the evidentiary foundation required to provide
                   character evidence from testifying that the complainant, the
                   step-sister with whom the witness had shared a home for
                   eight years, was an untruthful person?

                2. Did the trial court err by disallowing a defense witness’s
                   testimony that during an argument which he observed
                   between the complainant and petitioner, the complainant
                   threatened to get petitioner in trouble?

                3. Did the Court of Special Appeals err in holding that
                   petitioner was required to make a formal proffer regarding
                   the substance and relevance of the evidence at issue in order
                   to preserve for appellate review claims 1 and 2 above, and
                   that the exception to the proffer requirement did not apply,
                   despite it being clear from the record what the testimony of
                   the defense witness would have established if it had been
                   admitted?

                                               6
          2. Whether the trial court erred by prohibiting a witness’s
             testimony regarding the complainant’s truthfulness.

          3. Whether the trial court erred by prohibiting a witness’s
             testimony about threats the complainant made during an
             argument with Devincentz.

       We shall answer yes to all three questions.

                                     DISCUSSION

                                      Preservation

       The State raises a recurrent appellate theme—preservation of issues. An appellate

court will not “decide any other issue unless it plainly appears by the record to have been

raised in or decided by the trial court . . . .” Md. Rule 8-131(a). The Court of Special

Appeals concluded that Devincentz had not preserved either issue relating to Joshua’s

testimony for review because defense counsel did not make a proffer regarding the

relevance or substance of the excluded testimony. Devincentz, 2017 WL 4231583, at *3.

Devincentz and the State agree that the absence of a proffer does not bar appellate review

when the substance and relevance of the excluded evidence is apparent from the context.

Devincentz avers that Joshua’s testimony and the circumstances of the trial satisfied these

criteria, and the State disagrees. Maryland Rule 5-103(a)(2) requires that, to preserve a

claim that a trial court erroneously excluded evidence, the party must be prejudiced by the

ruling and “the substance of the evidence was made known to the court by offer on the

record or was apparent from the context within which the evidence was offered.”

(Emphasis added).




                                            7
       The most common method of preserving a claim that the trial court erred is to proffer

the substance and relevance of the excluded evidence. Merzbacher v. State, 346 Md. 391,

416 (1997); see also Mack v. State, 300 Md. 583, 603 (1984), abrogated on other grounds

by Price v. State, 405 Md. 10 (2008). A proffer makes “the grounds for a different ruling

manifest to the trial court at a time when the court can consider those grounds and decide

whether to make a different ruling.” Peterson v. State, 444 Md. 105, 124–25 (2015).

       But a proffer is not an absolute requirement for preservation. Before the Maryland

Rules of Evidence were adopted, in Peregoy v. Western Md. Ry. Co., 202 Md. 203, 209

(1953), we explained that although

              ordinarily a proffer is desirable and sometimes indispensable
              to indicate the significance of the question and of the court’s
              action in sustaining the objection, nevertheless, where the
              tenor of the questions and the replies they were designed to
              elicit is clear, a proffer in the record is not a necessary
              prerequisite for a review of the ruling.

(Emphasis added). Maryland Rule 5-103(a)(2) retains this exception by permitting review

if “the substance of the evidence . . . was apparent from the context within which the

evidence was offered.”

       We have examined the application of the preservation rule in Maryland.            In

Merzbacher, 346 Md. at 416, defense counsel attempted to elicit testimony from an

Archdiocese official regarding whether any complaints had been filed against the

defendant. Before the official could answer the question, the State objected, and the trial

court sustained the objection. Merzbacher conceded the lack of proffer on appeal but

insisted that the question elicited an obvious answer. We were unconvinced because the



                                             8
witness “could have answered the question in any number of ways,” and it was not evident

that the witness’s answer would have been relevant. Id.

       Similarly, in Conyers v. State, 354 Md. 132, 163–64 (1999), Conyers contended that

two of his witnesses should have been allowed to testify about a State witness’s purported

motive for testifying against Conyers, and that they warned Conyers about the witness’s

motives. We pointed out that the trial court sustained the State’s objections before the

witnesses could answer and Conyers never established the substance or the importance of

the excluded evidence. Id. at 164. Despite Conyers’s contentions, the likely answers were

not at all “obvious.” Id. His evidentiary presentation was riddled with defects that rendered

the excluded testimony likely inadmissible, and ultimately, under the circumstances, even

if the exclusion was in error, it was harmless. Id. at 165–66.

       In Peterson, 444 Md. at 162, we held that defense counsel did not preserve the issue

of whether the state could question a witness about his expected benefit from his testimony,

when the witness had pending charges in Maryland and Virginia and had agreed to work

as a police informant in Virginia. The trial court sustained the State’s objections before

the witness could answer the questions. Id. at 131–32. Defense counsel proffered the

pending Virginia charges but nothing else. Id. at 131. We explained that “the proffer that

made defense counsel’s intention clear emerged in pieces and spurts,” and in legal

arguments before any witness had testified and after the witness had concluded his

testimony. Id. at 141. Nor was it apparent that defense counsel had an adequate foundation

to question the witness about an expected benefit. Id. at 141–42.




                                             9
       But Peterson, Conyers, and Merzbacher do not stand for the proposition that a

proffer is mandatory. Rather, they illustrate when the contents and relevance of excluded

evidence are insufficiently clear to preserve an issue for appellate review. In Conyers and

Merzbacher, we declined to speculate about the contents of the excluded testimony.

Conyers, 354 Md. at 164; Merzbacher, 346 Md. at 416. In Peterson, we observed that

defense counsel’s incomplete and drawn out proffer did not make it clear to the trial court

what defense counsel intended to accomplish. 444 Md. at 141. Because the relevance and

substance of the excluded evidence was unknown, the issues were not preserved.

       Jorgensen v. State, 80 Md. App. 595 (1989), demonstrates when a claim of error

relating to excluded evidence is preserved even without a proffer. Defense counsel sought

to prove that a deputy did not seek the defendant’s arrest until after the defendant and his

brother planned to file administrative complaints against the deputy. Id. at 599. When

defense counsel asked the deputy, and the defendant’s brother, about the timing of the

arrest warrant and the complaint, the State objected before the deputy could answer the

question. Id. at 601. The witness’s brother related some information about the timing

before objections and a motion to strike curtailed his testimony. Id. at 601–02.

       The Court of Special Appeals held that defense counsel’s failure to proffer was not

a fatal omission because “[t]he questions to which objections were sustained clearly

generated the issue—what the examiner was trying to accomplish was obvious.” Id. at

601. Jorgensen’s opening statement clearly set forth his defense that the arrest was based

on improper motivations. Thus, no proffer was necessary to preserve the issue for review.

Id. at 602. The Court also concluded that defense counsel had established relevance


                                            10
because the questions “were specific and did have special bearing on his credibility or

bias.” Id. at 604; see also Taylor v. State, 226 Md. App. 317, 378 (2016) (issue preserved

without proffer because substance was apparent from context of precise questioning).

       The State views Jorgensen as inapposite because, there, the contents of the question

and the opening statement clearly presented the issue. But the Court of Special Appeals

did not require that counsel provide a detailed exposition in opening statements—rather, it

pointed to a portion of the statement that discussed the general theory of the case.

Jorgensen, 80 Md. App. at 602. Here, the defense opening statement met the Jorgensen

requirement by explicitly asserting that the defense intended to challenge K.C.’s

credibility, and suggested she had ulterior motives for alleging that Devincentz abused her.

       Unlike in Conyers, Merzbacher, and Peterson, we need not speculate as to what

Joshua’s testimony would have been. The State objected after Joshua answered each

question. His answers clearly revealed the relevance of his testimony. Joshua’s statement

that K.C. “would not tell the truth about certain things” was obviously aimed at K.C.’s

credibility—which defense counsel described as “the main issue in this case” during his

opening statement. Joshua’s testimony that, after an argument, K.C. was “saying things

that she could do that would get [Devincentz] in trouble,” was relevant to K.C.’s alleged

motives and bias against Devincentz—and defense counsel, when addressing the

admissibility of Joshua’s testimony about the fight, argued that it was relevant to motive.

       To be sure, counsel should make a proffer regarding excluded testimony. See

Robinson v. State, 410 Md. 91, 103 (2009) (“Fairness and the orderly administration of

justice is advanced ‘by requiring counsel to bring the position of their client to the attention


                                              11
of the lower court at the trial so that the trial court can pass upon, and possibly correct any

errors in the proceedings.’” (quoting State v. Bell, 334 Md. 178, 189 (1994))).

       But here, a proffer was not essential. The trial court heard Joshua’s testimony

before it sustained the State’s objections, and the relevance was apparent from the context.5

See Md. Rule 5-103(a)(2); Peregoy, 202 Md. at 209. We hold that Devincentz has

preserved the issue of whether the trial judge properly excluded both portions of Joshua’s

testimony.

       We next address the substance of the trial court’s rulings excluding two pieces of

testimony, beginning with Joshua’s testimony that K.C. “would not tell the truth about

certain things.”




       5
          The State complains that it was not clear that Joshua was testifying as a character
witness because defense counsel “did not disclose what he planned to elicit from defense
witnesses[,]” and did not give the State pretrial notice under Maryland Rule 4-263(e)(1).
        The Rule does not require defense counsel to advise the State of the proposed
subject matter of its witnesses’ testimony. Defense counsel must provide the State’s
Attorney, “[w]ithout the necessity of a request,” the “name and . . . address of each defense
witness . . . together with all written statements of each such witness that relate to the
subject matter of the testimony of that witness.” Md. Rule 4-263(e)(1) (emphasis
added). Defense counsel is not required to disclose the “identity and statements of a person
who will be called for the sole purpose of impeaching a State’s witness . . . until after the
State’s witness has testified at trial.” Id. (emphasis added). Both Joshua and Brianna
offered factual testimony. Joshua was not called solely to impeach K.C.’s testimony.
Although defense counsel should have given the State notice of his witnesses in compliance
with Md. Rule 4-263, he was under no obligation to proffer the subject matter of their
testimony. See id. (e)(2)–(6) (identifying the types of witnesses and defenses that require
defense counsel to furnish notice to the State). The State has not offered any other authority
for this argument. As such, we do not find it persuasive.

                                              12
                    Joshua’s Testimony Regarding K.C.’s Truthfulness

       We review a trial court’s decision to admit or exclude a character witness’s opinion

for abuse of discretion. See Durkin v. State, 284 Md. 445, 453 (1979). “An abuse of

discretion occurs where no reasonable person would take the view adopted by the circuit

court.” Williams v. State, 457 Md. 551, 563 (2018). “Our determination of whether a trial

court abused its discretion ‘usually depends on the particular facts of the case [and] the

context in which the discretion was exercised.’” King v. State, 407 Md. 682, 696 (2009)

(quoting Myer v. State, 403 Md. 463, 486 (2008)).

       Devincentz argues that the trial court abused its discretion when it excluded

Joshua’s testimony that K.C. “would not tell the truth about certain things.” He maintains

that Joshua provided an opinion about K.C.’s character for truthfulness, which is relevant

evidence admissible under Md. Code (1974, 2013 Repl. Vol.), § 9-115 of the Courts and

Judicial Proceedings Article (“CJP”) and Md. Rule 5-608(a)(1). Devincentz contends that

Joshua had an adequate basis to form an opinion about K.C.’s character for truthfulness

based on the length and nature of their relationship, and Joshua’s testimony was relevant

because credibility was central to the case.

       The State defends the trial court’s ruling on grounds that Joshua’s testimony was

not a suitably formulated opinion. The State insists that defense counsel also failed to

establish how long Joshua and K.C. lived together, and that Joshua had personal knowledge

of K.C.’s character for untruthfulness, thereby failing to prove an adequate basis. Further,

the State asserts that Joshua lacked a current basis for an opinion about K.C.’s character

for truthfulness.


                                               13
       Md. Rule 5-608(a)(1) permits a character witness to attack the credibility of another

witness by testifying either that the “witness has a reputation for untruthfulness,” or “in the

character witness’s opinion, the witness is an untruthful person.” A character witness may

“give a reasonable basis” for his testimony, but may not, on direct examination, testify to

specific instances. Id. (a)(3)(B).

       CJP § 9-115 states:

              [w]here character evidence is otherwise relevant to the
              proceeding, no person offered as a character witness who
              has an adequate basis for forming an opinion as to another
              person’s character shall hereafter be excluded from giving
              evidence based on personal opinion to prove character,
              either in person or by deposition, in any suit, action or
              proceeding, civil or criminal, in any court or before any judge,
              or jury of this State.

(Emphasis added). CJP § 9-115 modified the traditional rule limiting a character witness’s

testimony about another witness’s character for truthfulness to testimony about the

“general reputation in the community for veracity of the witness under attack.” Durkin,
284 Md. at 448–49. Under CJP § 9-115 and Md. Rule 5-608, a character witness may offer

his opinion of another witness’s character for truthfulness and the basis for that opinion.

See Jensen v. State, 355 Md. 692, 707–08 (1999).6

       We first consider whether Joshua’s testimony was, in fact, an opinion about K.C.’s

character. Although it concluded Devincentz had not preserved the issue for review, the



       6
         Despite the flexibility this statute offers, a party may not use Md. Code (1974,
2013 Repl. Vol.), § 9-115 of the Courts and Judicial Proceedings Article (“CJP”) to
indirectly shepherd inadmissible evidence before a jury. Kelley v. State, 288 Md. 298, 302
(1980).

                                              14
Court of Special Appeals determined that Devincentz’s counsel “sought to elicit—and

indeed did elicit—[Joshua’s] opinion about the victim’s truthfulness.” Devincentz, 2017
WL 4231583, at *2. The State relies on Jensen and contends that, “at best” Joshua testified

merely about his basis for a character opinion.

       In Jensen, 355 Md. at 695, Brian Wooldridge testified for the State. Defense counsel

called Melissa Goff to impeach Wooldridge’s credibility. Goff testified that she had known

Wooldridge for approximately a year and he would tell her a lot of stories that “didn’t add

up . . . .” Id. at 696–97. The trial court found that Goff had an adequate basis to provide

an opinion of Wooldridge’s character for veracity. Id. at 697. When asked for her opinion,

Goff announced that Wooldridge was a “compulsive liar.” The trial court sustained the

inevitable objection and did not permit Goff to testify about the basis for her opinion. Id.

       On appeal, we rejected the State’s claim that permitting Goff to testify about the

basis for her opinion violated Md. Rule 5-608(a)(3)(B) because her direct testimony

impermissibly discussed specific instances of conduct by tying events together. Id. at 698–

99. Rather, Goff testified “as a general matter, to Wooldridge’s tendency to tell mutually

inconsistent stories, i.e., his general tendency to be untruthful.” Id. at 699 (emphasis

added). We explained that Md. Rule 5-608 prohibits specific instance testimony on direct

because, while convincing, it has the capacity for prejudice, surprise, confusion, and is

time-consuming. Id. at 699–700. Because Goff’s testimony “spoke to a general trait and

not to particular occasions on which [the witness] lied, it would not serve to distract and

confuse the jury, nor would it consume time by altering the focus of the trial to other




                                             15
particular events.”7 Id. at 700 (emphasis added). A character witness, we explained, may

offer more than a “bare conclusion” regarding a witness’s character for untruthfulness—

she is “entitled to some latitude in informing the jury as to the basis for an opinion, so long

as that person avoids venturing into the troublesome area of specific instances.” Id. at 708.

       Like the witness in Jensen, Joshua testified to a “general behavior pattern.” Id. at

699. Joshua did not offer specific instances when he said K.C. “would not tell the truth

about certain things.” His testimony fits within Jensen. He did not inject particulars that

could distract the jury, waste time, or cause undue prejudice. It was consistent with the

purposes of Md. Rule 5-608. See id. at 699–700. Although Joshua did not say, “In my

opinion, K.C. is not a truthful person,” he testified—as he was permitted—that K.C. argued

with family members and was untruthful about certain things.

       To be sure, it is a better practice to frame opinion testimony with greater precision,

but the State’s insistence that such testimony is only acceptable upon the use of formulaic

phrases is inconsistent with the intent of CJP § 9-115. As we explained in Kelley v. State,

288 Md. 298, 302 (1980), CJP § 9-115 “permits the admission of a broad range of

testimony[,] which may aid the jury in assessing the credibility of a witness . . . .” The

State has not offered Maryland authority showing that it is necessary to phrase questions




       7
          We determined that excluding Goff’s testimony was harmless error. See Jensen
v. State, 355 Md. 692, 716–17 (1999).




                                              16
or opinions as it proposes.8 For these reasons, we conclude that Joshua offered an opinion

about K.C.’s character for truthfulness.9

       CJP § 9-115 sets forth two conditions that must be met before opinion testimony is

admissible. First, character evidence must be “otherwise relevant to the proceeding.” Id.

Second, the witness must have an “adequate basis” to form that opinion. As we explained


       8
         The State relies on United States v. Marshall, 173 F.3d 1312 (11th Cir. 1999), but
that case is inapposite. There, on cross-examination, a DEA agent acknowledged that the
Government’s informant had multiple sources for cocaine. On redirect, the Government
asked whether the agent believed that the cocaine the informant had in his possession came
from a source other than the defendants. The agent, over defense counsel’s objections, said
he did not. Id. at 1315. The Eleventh Circuit concluded that the agent’s answer was
inadmissible because he lacked personal knowledge regarding the origin of the cocaine the
informant provided. Id. The Government argued that the agent’s testimony was admissible
under Federal Rule of Evidence 608(a)(2) to rehabilitate the informant’s credibility. The
Eleventh Circuit explained that the prosecutor’s question was directed to the source of the
cocaine and was “only indirectly a question regarding [the informant’s] truthfulness.” Id.
If the Government intended to rehabilitate the informant’s credibility, then it should have
posed questions to that end, rather than attempting to use the wrong rule to admit
impermissible testimony. See id. at 1315–16.
       9
        The State contends that Joshua’s testimony was not responsive. Defense counsel
asked Joshua if K.C. “had problems . . . with other people in the family[.]” When Joshua
affirmed that she did, counsel asked Joshua to “describe what [he] mean[t] by that[.]”
Joshua testified that “[K.C.] had a problem with her mouth. She would say things to people,
about people, and then she would like to argue with you. And she would not tell the truth
about certain things.” The State insists that only the first two sentences answered the
question, but acknowledged before this Court, that the transcript does not indicate a pause
or break in the testimony. First, “it is not a matter of right to have answers stricken out
because [they are] not responsive, if otherwise unobjectionable, except at the instance of
the questioner.” Standard Gas Equip. Corp. v. Baldwin, 152 Md. 321, 325 (1927); see also
Beads v. State, 422 Md. 1, 15 (2011). Second, the sentence in question was responsive.
Having a family member who would not tell the truth about certain things would doubtless
cause problems in most families. We are not convinced that the State could have
reasonably sought to exclude Joshua’s testimony on this ground.




                                            17
in Durkin, 284 Md. at 452, “the adequacy of the basis relates to whether the personal

opinion shall be ‘excluded,’ and not merely to the weight of the personal opinion

testimony.” See also Jensen, 355 Md. at 707 (CJP § 9-115 has no “express limitations

beyond requiring a witness to have an adequate basis before testifying”). The trial judge

determines whether these conditions are satisfied. Durkin, 284 Md. at 453. Provided these

conditions are met, the defendant is entitled to elicit personal opinion testimony. See Void

v. State, 325 Md. 386, 391–92 (1992).

       To assess when a witness has an adequate basis to offer a personal opinion about

another witness’s character, we draw a distinction between the foundation required for

opinion testimony as opposed to reputation testimony. Reputation testimony requires

showing that the witness is familiar with the individual’s reputation in the relevant

community. See Allison v. State, 203 Md. 1, 7–8 (1953); Braxton v. State, 11 Md. App.
435, 440 (1971).10

       A witness, like Joshua, who offers a personal opinion has a different foundation

requirement because he provides a personal assessment of another’s character. See United

States v. Watson, 669 F.2d 1374, 1382 (11th Cir. 1982). Because the witness describes his

own impressions, the core requirement for such testimony is that the witness must have

personal knowledge of the individual. Id. The witness’s lack of familiarity, reliance on

isolated incidents, or bias may be exposed on cross-examination. Id. (citing 3 Weinstein’s



       10
         Specifically, he must have a “sufficient acquaintance” with the individual and the
community to ensure that his testimony “adequately reflects the community’s assessment.”
United States v. Watson, 669 F.2d 1374, 1382 (11th Cir. 1982).

                                            18
Federal Evidence Art. 608(04), at 608-20 (1981)). See also United States v. Lollar, 606
F.2d 587, 589 (5th Cir. 1979).

       We have offered some guidance regarding an adequate basis to offer personal

opinion testimony. Abbreviated encounters with an individual that do not furnish an

opportunity to evaluate his or her credibility do not provide an adequate basis. See Durkin,
284 Md. at 453–54 (no abuse of discretion to exclude opinion testimony from a police chief

concerning a witness’s character for truthfulness based only on chief’s “brief and limited

encounter” during which he decided that the witness had filed a false police report). See

also Booth v. State, 327 Md. 142, 192 (1992) (no abuse of discretion to exclude probation

officer’s opinion that witness was an untruthful person without evidence that her opinion

would be based on anything more than the contents of his probation record); Kelley, 288
Md. at 303–04 (abuse of discretion to admit opinion from polygraph examiner that witness

was not telling the truth after a two-hour interview).

       A witness has an adequate basis for personal opinion character testimony when the

witness has regular contact with the person whose character she is evaluating, and reason

to believe that the person has not been truthful. See Jensen, 355 Md. at 695–99 (character

witness had reasonable basis to offer opinion testimony based on year-long acquaintance

and regular contact with other witness); Barnes v. State, 57 Md. App. 50, 59 (1984), cert.

denied, 299 Md. 655 (1984) (no abuse of discretion to admit police officer’s personal

opinion testimony because he was acquainted with the witness, had interviewed her

repeatedly, and had reason to believe she was not truthful).




                                             19
      In Booth, 327 Md. at 192, we explained that the adequate basis inquiry must, at a

minimum, elicit how long and how well the witness has known the individual.11 See also

Honey v. People, 713 P.2d 1300, 1302 (Colo. 1986) (en banc). Neither Md. Rule 5-608 or

CJP § 9-115 require a particular length of acquaintance or basis of knowledge. Nor have

other jurisdictions established a minimum length of acquaintance to offer opinion

testimony—the court making the assessment “may consider how well the witness knows

the witness to be impeached and under what circumstances the witness giving the opinion

knew the [other] witness . . . .” Honey, 713 P.2d at 1302. See also Watson, 669 F.2d at

1382; Lollar, 606 F.2d at 589; United States v. Mandel, 591 F.2d 1347, 1370–71 (4th Cir.

1979), vacated on other grounds by 602 F.2d 653 (4th Cir. 1979) (en banc), cert denied

445 U.S. 961 (1980); State v. Gelinas, 279 A.2d 552, 554 (Conn. 1971); State v. Eldred,

559 N.W.2d 519, 528 (Neb. App. 1997).

      Here, the evidence presented at trial established the length and nature of Joshua and

K.C.’s acquaintance. Both Devincentz and the State presented testimony, from K.C., Y.D.,

and Joshua, establishing that Joshua and K.C. resided in the same home for over six years,

and that Joshua had known K.C. since she was six or seven years old.12 Both Joshua and

K.C. testified about the household, that they argued with each other, and that K.C. had


      11
         Despite the minimum requirements, Maryland Rule 5-608 and CJP § 9-115 do
not contemplate restricting testimony about the adequacy of the witness’s basis solely to
“the length and manner of acquaintance.” Jensen, 355 Md. at 707.
      12
         At trial, K.C. estimated that she lived in Devincentz’s home for “about eight
years.” She testified that she moved into the home in October 2008. She left for the Salem
Children’s Trust in April 2015. Thus, K.C. actually lived in Devincentz’s home for
approximately six and a half years, rather than eight.

                                           20
disagreements with other family members. As a member of the household, Joshua was

reasonably familiar with the family dynamics and would have had first-hand knowledge of

at least some of K.C.’s problems with family members—and his testimony was based on

his observations. See United States v. Turning Bear, 357 F.3d 730, 734 (8th Cir. 2004)

(defendant laid sufficient foundation for witness’s testimony about victim’s character for

untruthfulness because victim lived with witness for four to six months and they had daily

contact).   Thus, he had sufficient contact with K.C. to form an opinion about her

truthfulness. Indeed, our cases demonstrate that witnesses with shorter and less personal

acquaintances have offered opinion testimony. See, e.g., Jensen, 355 Md. at 695–97;

Booth, 327 Md. at 192; Barnes, 57 Md. App. at 59.

       The State maintains that, despite the length of their acquaintance, defense counsel

did not “elicit how current the basis for Joshua’s opinion was.” The State contends that

any opinion Joshua formed about K.C.’s character for truthfulness would relate to at least

a year before trial, if not more. Because Joshua’s opinion was “relevant only to the extent

that it informed the jury about [K.C.’s] veracity at the time of the June[] 2016 trial,” the

State reasons the trial court was within its discretion to exclude Joshua’s testimony.

       Neither party points to Maryland authority that offers guidelines for how current the

basis for an opinion must be—or its relationship to relevance. Recently in Fallin v. State,

__ Md. __, 2018 WL 3410022, at *12 (Md. Ct. App. July 12, 2018), we explained that to

offer an opinion about a witness’s character for untruthfulness, the character witness “must

establish past knowledge of the witness . . . .” (Emphasis added). Such knowledge is

necessary to form a current opinion about the “general reputation or propensity of the


                                             21
witness to tell the truth.” Id. Moreover, Maryland Rules 5-608(a) and 5-616(b)(5) do not

require a party to establish when a witness formed his opinion of another’s character.

       Professor McLain explains that opinion or reputation testimony about a witness’s

character for truthfulness “must concern a time pertinent to the witness’s testimony at

trial.” 6 Lynn McLain, Maryland Evidence State and Federal § 608:2, at 591 (3d ed.

2016). But “pertinence” simply requires that the opinion be relevant to the impeached

witness’s testimony at trial. See The American Heritage Dictionary of The English

Language 1312 (4th ed. 2006) (“Pertinent” means “[h]aving logical precise relevance to

the matter at hand”).

       McCormick on Evidence explains that although the “crucial time when a witness’s

character influences his truth-telling” is at the time of testimony, reputation and opinion

“take[] time to form and are the result of the witness’s earlier conduct.” 1 Kenneth S.

Broun et al., McCormick on Evidence § 43, at 282 (7th ed. 2013) (emphasis added). Thus,

such testimony does not “reflect character precisely at the trial date.” Id. A witness may

testify about another witness’s reputation or opinion at the time of trial, and pre-trial time

periods that the trial court decides, as a matter of discretion, are not too remote. Id. at 282–

83. See also 3A Wigmore, Evidence in Trials at Common Law § 928, at 754–55

(Chadbourn rev. ed. 1970) (emphasis added) (“The only limitation to be applied would

be . . . that the character must not be so distant in time to be void of real probative value

in showing present character; this limitation to be applied in the discretion of the trial

court[.]”).




                                              22
       Other jurisdictions have concluded that character evidence must be relevant to the

time of trial, but “the sources of the information of the impeaching witness must

necessarily more or less extend back into the past and considerable latitude is allowed

in regard to time.” State v. Thomas, 113 P.2d 73, 77 (Wash. 1941) (emphasis added).

Whether testimony is too remote to have probative value depends on the unique

circumstances of each case. Id.

       The admissibility of past character to prove present character depends on whether,

“in the discretion of the trial court, the contacts on which the opinion is based are frequent

enough and recent enough to have probative value to the testimony given in court.” State

v. Maxwell, 18 P.3d 438, 446–47 (Or. App. 2001) (emphasis in original). In State v. Colon,

284 P.3d 589, 594 (Or. App. 2012), the Court of Appeals of Oregon explained that to satisfy

this standard, a party must show “adequate contacts” between the witnesses to allow the

impeaching witness to “form a current personal opinion of the [other’s] character for

truthfulness.” In Maxwell, 18 P.3d at 446, the Court of Appeals of Oregon concluded that

the trial court abused its discretion when it found that a witness at a 1997 trial who had

personal contact with the other witness 40 to 50 times from 1994 to 1996 lacked an

adequate basis to form an opinion of her character for truthfulness. In Colon, 284 P.3d at

594, the same court determined that the trial court abused its discretion in concluding that

the defendant had not laid a sufficient foundation when the witness had known the

complainant his whole life, had spent substantial time with her, and had seen her near the

time of the alleged assault that was the subject of trial.




                                              23
       On the other hand, in State v. Paniagua, 341 P.3d 906, 910 (Or. App. 2014), the

Court of Appeals of Oregon determined that a trial court did not abuse its discretion in

excluding opinion testimony when the witness had limited contact with the individual to

be impeached in the past year, there was no testimony about the nature of their contacts

earlier in their acquaintance, and the witness formed her opinion in part based on others’

assessment of the individual’s character for truthfulness. See also State v. Lopes, 767 A.2d
673, 677 (R.I. 2001) (trial court did not abuse discretion excluding opinions of two adult

witnesses that defendant was trustworthy with children because opinions arose from

interactions 14 years before trial and witnesses had no knowledge of defendant’s current

interactions with children); State v. Goodnow, 649 A.2d 752, 755 (Vt. 1994) (no abuse of

discretion to exclude opinion about victim’s character for truthfulness when character

witness’s opinion was based on events six to eight years earlier and witness and victim had

not seen each other since).

       The issue, as other courts have analyzed it, does not turn on when the witness

formed his opinion about the individual’s character for truthfulness. Instead, it centers on

whether the witness had sufficient contacts with that individual to form a personal opinion,

and if the contacts were recent enough to be probative of the individual’s character for

truthfulness. Applying a similar analysis here, we evaluate whether it was within the trial

court’s discretion to conclude that, because K.C. last resided in the Devincentz home 14

months before trial,13 Joshua’s opinion was too distant to be probative of her character for


        K.C. testified that she went to the Salem Children’s Trust in April 2015.
       13

Devincentz was tried in June 2016.

                                            24
truthfulness. We review the trial court’s rulings on these matters for an abuse of discretion.

See Durkin, 284 Md. at 453. Under such standard, we do not reverse “simply because the

appellate court would not have made the same ruling.” North v. North, 102 Md. App. 1,

14 (1994). Rather, the trial court’s decision must be “well removed from any center mark

imagined by the reviewing court and beyond the fringe of what that court deems minimally

acceptable.” Id. A court abuses its discretion when:

              the ruling under consideration appears to have been made on
              untenable grounds, when the ruling is clearly against the logic
              and effect of facts and inferences before the court, when the
              ruling is clearly untenable, unfairly depriving a litigant of a
              substantial right and denying a just result, when the ruling is
              violative of fact and logic, or when it constitutes an untenable
              judicial act that defies reason and works an injustice.

Id. at 13–14 (cleaned up).

       As we explained above, the testimony established the length and nature of Joshua

and K.C.’s relationship and that it was the kind of relationship that would lend itself to

assessing the character of another for truthfulness. See Turning Bear, 357 F.3d at 734.

Joshua’s opinion about K.C.’s character for truthfulness arose from a time pertinent to

trial—when K.C. resided in the Devincentz household. His current opinion of K.C.’s

veracity was necessarily based on past events. See Fallin, __ Md. at __, 2018 WL
3410022, at *12; Thomas, 113 P.2d at 77; 1 McCormick, supra, at § 43, at 282. It is difficult

to see how, under these circumstances, 14 months could tenably be seen as so distant that

it rendered Joshua’s testimony about K.C.’s character too remote to be probative.

       Decisions from Maryland and other jurisdictions reflect that character simply does

not change so fast (if at all), that, for legal purposes, a year can be deemed too remote. For


                                             25
example, in Jensen, 355 Md. at 695–96, the witness offered an opinion of another’s

character for truthfulness based on contacts approximately a year before trial. See also

Colon, 284 P.3d at 594; Maxwell, 18 P.3d at 445–46. For this reason, we hold that to the

extent the trial court excluded Joshua’s opinion for lack of an adequate basis, it was an

abuse of discretion to do so.

       In addition to an adequate basis, CJP § 9-115 requires that character evidence be

relevant to a proceeding. Relevant evidence is evidence that has “any tendency to make

the existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” Md. Rule 5-401. We

have recognized that a witness’s credibility is always relevant. Smith v. State, 273 Md.
152, 157 (1974). When the trier of fact must rely primarily—if not solely—on witness

testimony to assess guilt or innocence, credibility takes on greater importance. See State

v. Cox, 298 Md. 173, 185 (1983). Here, Joshua’s opinion about K.C.’s character for

truthfulness was unquestionably relevant for the jury’s determination of whether K.C.’s

testimony was credible. See Fallin, __ Md. at __, 2018 WL 3410022, at *12.

       King v. State, 407 Md. 682, 706–07 (2009), is also instructive. Darryl King was

tried for the attempted murder of Kevin Phillips. The State’s primary witnesses were

Phillips, and his fiancé, Terri Lagarde. King’s theory of defense was that Phillips and

Lagarde falsely implicated him in the shooting because of interpersonal difficulties. Id. at

686–87. King successfully impeached Phillips with a felony conviction, id. at 690, and

similarly sought to impeach Lagarde. The trial court denied the impeachment, concluding

that the danger of unfair prejudice outweighed any probative value. Id. at 692–93.


                                            26
       We reversed, holding that the trial court abused its discretion when it did not permit

King to impeach Lagarde because the court did not consider significant aspects of the

record in reaching its decision. Id. at 706–07. As in this case, the State constructed its case

based on witness testimony and there was no forensic evidence. Id. at 707. Thus, like here,

impeachment had high probative value. Id. at 702. Also, Phillips’s narrative was “not

consistent or solid,” so Lagarde’s corroboration was significant. Id. at 707. Lagarde’s

relationship to Phillips offered a possible motive to prevaricate about the circumstances of

the shooting, and her conduct at the time of the shooting was unusual.

       Here, the evidence at trial established that the length and nature of Joshua and K.C.’s

acquaintance was one that would permit Joshua to form an opinion about K.C.’s character

for truthfulness. As we have discussed, living in the same household with K.C. for six

years provided ample basis for Joshua’s opinion. Devincentz was, under CJP § 9-115,

entitled to “elicit the personal opinion of his witnesses to prove the character of the witness

against him[,]” provided he satisfied the statute’s conditions. Void, 325 Md. at 391–92;

see also Jensen, 355 Md. at 708 (trial court abused discretion by limiting witness’s

testimony to description of acquaintance and conclusion that he was a liar because Md.

Rule 5-608 and CJP § 9-115 offer witnesses “latitude” in explaining basis for opinion).

Further, K.C.’s credibility was integral to the proceeding—as both the State and

Devincentz recognized. We conclude that the decision to exclude Joshua’s opinion for

lack of an adequate basis was inconsistent with the available facts in the record. See King,
407 Md. at 707. Accordingly, we hold that the trial court abused its discretion when it

excluded Joshua’s testimony.


                                              27
       We next consider whether the trial court erred in excluding Joshua’s testimony

about a fight between K.C. and Devincentz, and K.C.’s implied threat to do things that

would get Devincentz in trouble.

            Joshua’s Testimony About the Fight and K.C.’s Implied Threat

       Devincentz argues that the Circuit Court should not have sustained the State’s

objections to Joshua’s testimony that K.C. “was yelling and screaming and saying things

that she could do that would get him in trouble.” Devincentz maintains that such testimony

is admissible nonhearsay evidence of bias because it was not offered for the truth of the

matter asserted, and bias is always relevant.14 The State responds that Joshua’s testimony

was inadmissible hearsay because it was offered for the truth of the matter asserted—that

K.C. would get Devincentz in trouble.

       Although we ordinarily apply the abuse of discretion standard when reviewing

evidentiary rulings, whether “evidence is hearsay is an issue of law reviewed de novo.”

Bernadyn v. State, 390 Md. 1, 8 (2005). Hearsay is “a statement, other than one made by

the declarant while testifying at the trial or hearing, offered in evidence to prove the truth

of the matter asserted.” Md. Rule 5-801(c). In any hearsay analysis, the first step is to

identify what the extrajudicial statement was offered to prove. Bernadyn, 390 Md. at 9. If

a declaration is not “offered for the truth of the matter asserted, it is not hearsay and it will

not be excluded under the hearsay rule.” Stoddard v. State, 389 Md. 681, 689 (2005).




       14
           Secondarily, Devincentz argues that, even assuming K.C.’s statement was
hearsay, it was admissible through the “statement of intent” exception.

                                               28
       Joshua testified that he witnessed the dispute, and that “[K.C.] was unhappy with

my father’s decision on the argument. And once [the argument] was resolved by a third

party, she was yelling and screaming and saying things that she could do that would get

him in trouble.”15 (Emphasis added). He had first-hand knowledge, based on his

observations, about K.C.’s behavior during the fight. See Walker v. State, 373 Md. 360,

388 n.8 (2003) (“[T]he threshold standards for calling any fact witness are merely that the

witness have personal knowledge of the matter attested to and that the matter be relevant

to the case at hand.”).

       Devincentz’s defense was that K.C. was not credible because she disliked

Devincentz and the rules he imposed, and she used allegations of criminal conduct to leave

his house and return to Pennsylvania.16 Defense counsel contended that the argument “goes

to her motive as to why we’re here.” He proffered that Devincentz told K.C. to return the

phone, triggering an argument that Joshua witnessed. Ultimately, Devincentz sought to




       15
          The State maintains that this testimony was also unresponsive because it posits
that defense counsel’s question was “intended to elicit that K.[C.] was unhappy because
she was forced to return the cell phone, not that K.[C.] made verbal threats.” To support
this position, the State points to defense counsel’s proffer that Devincentz told K.C. to
return the cell phone and that they had an argument about it. But defense counsel asked
Joshua, “[A]s a result of that argument, what occurred?” This question encompasses the
testimony Joshua provided in response because “what occurred” is a broad invitation to
describe a set of circumstances. Accordingly, Joshua’s testimony was responsive. See also
note 9, supra.
       16
          In the initial discussion of the admissibility of Joshua’s observation of the fight,
the State objected to Joshua’s statement that the fight originated over a stolen cell phone
because references to an alleged theft were not appropriate.

                                             29
prove not that K.C. could, in fact, get him in trouble—that was hardly in dispute—but

rather that her allegations stemmed from bias.

       Maryland Rule 5-616(b)(3) permits impeachment by “[e]xtrinsic evidence of bias,

prejudice, interest, or other motive to testify falsely . . . whether or not the witness has been

examined about the impeaching fact and has failed to admit it.” See Pettie v. State, 316
Md. 509, 514 (1989) (“[I]t is well established that the bias, hostility[,] or motives of a

witness are relevant and are admissible for purposes of impeachment.”).

       We have recognized that “[u]se of a statement for impeachment purposes is not

hearsay, since only the fact that the statement was made is being offered, not the truth

of the statement.” Smith, 273 Md. at 161 (emphasis added); see also Handy v. State, 201
Md. App. 521, 540 (2011), cert. denied 424 Md. 630 (2012) (extrajudicial statement was

not hearsay when offered for purpose of assessing witness credibility); 6A McLain, supra,

at § 801:13, at 256 (“A witness’s out-of-court statements offered not as substantive proof

but for the purposes of impeachment or rehabilitation of the witness’s credibility are not

hearsay.”) (footnotes omitted); Roger Park & Tom Lininger, The New Wigmore: A Treatise

on Evidence: Impeachment and Rehabilitation § 6.1, at 245 (2012) (hearsay objections

rarely prohibit bias impeachment because statements are usually non-hearsay or satisfy the

state of mind exception). Provided that the evidence is relevant, it may be admitted for

impeachment. Aron v. Brock, 118 Md. App. 475, 497 n.5 (1995), cert. denied 346 Md. 629

(1997).

       In Smith, 273 Md. at 155, this Court considered whether the trial court erred by

prohibiting impeachment of a State’s witness based on a prior inconsistent statement. The


                                               30
victim purportedly told the witness, a police officer, that the shooting was accidental, a fact

that the officer relayed to a member of the public defender’s staff. Id. at 154–55. On cross-

examination, the officer denied making the statement. Defense counsel proffered that the

staff member would testify to what the officer told him for impeachment purposes. Id.

The trial court concluded it was double hearsay and refused to allow the testimony. Id. at

155.

       Reversing the trial court, we explained that a witness’s credibility is always relevant.

Id. at 157. The officer’s prior statement—that the victim told him the shooting was

accidental—was “clearly relevant[.]” Id. at 160. Our resolution in Smith turned on the

purpose for which the evidence was offered. The police officer’s statement was not

offered for its truth, but “only to impeach his testimony by showing that he made such a

statement which he now denies.” Id. at 161. Therefore, we concluded, his statement was

not hearsay at all—it was offered to show that he made the statement—and was admissible.

Id.

       Similarly, State v. Calabrese, 902 A.2d 1044, 1055 (Conn. 2006), demonstrates that

threats by a complainant to get an accused in trouble are admissible nonhearsay evidence

of bias. There, messages left by a complainant on the defendant’s answering machine were

not offered for the truth of the matter asserted, but “merely for the fact that those statements

had been made.” Id. The complainant threatened to get the defendant in trouble if he failed

to comply with her requests. Id. at 1053 & n.17. The Supreme Court of Connecticut

concluded that the messages were “admissible nonhearsay evidence” under the

Connecticut Code of Evidence’s provision permitting impeachment of a witness’s


                                              31
credibility through evidence of bias or prejudice that might cause the witness to testify

falsely.17   Id. at 1055.   Such evidence, the Court concluded, demonstrated that the

complainant had sufficient hostility towards the defendant to motivate her to falsely accuse

the defendant of harming her. Id.

       Smith and Calabrese demonstrate how a proffered statement containing apparent

hearsay is not itself hearsay if offered to show bias of a witness, rather than the truth of the

third-party statement. Smith, 273 Md. at 161; Calabrese, 902 A.2d at 1055. Such

statements are only offered to show that the statements were made—and they may be used

to undermine a witness’s credibility by demonstrating bias or inconsistency.

       “It is well established that the bias, hostility[,] or motives of a witness are relevant

and proper subjects for impeachment.” Pantazes v. State, 376 Md. 661, 692 (2003).

               Bias describes the relationship between a party and a witness
               which might lead the witness to slant, unconsciously or
               otherwise, his testimony in favor of or against a party. Bias
               includes prejudice against the plaintiff, partiality towards the
               defendant, or an interest in the litigation. A motive to lie or
               testify falsely is also included in the notion of bias. Proof of
               bias may be used to attack a witness’[s] veracity or the
               reliability of his or her testimony.

Id. at 692–93 (cleaned up). As the Supreme Court explained in United States v. Abel, 469
U.S. 45, 52 (1984), “[p]roof of bias is almost always relevant because the jury, as finder

of fact and weigher of credibility, has historically been entitled to assess all evidence


       17
          Compare Md. Rule 5-616(b)(3) (“Extrinsic evidence of bias, prejudice, or other
motive to testify falsely may be admitted whether or not the witness has been examined
about the impeaching fact and has failed to admit it.”), with Conn. Code Evid. § 6-5 (“The
credibility of a witness may be impeached by evidence showing bias for, prejudice against,
or interest in any person or matter that might cause the witness to testify falsely.”).

                                              32
which might bear on the accuracy and truth of a witness’[s] testimony.” (Emphasis

added). See also Billodeau v. State, 277 S.W.3d 34, 42–43 (Tex. Crim. App. 2009) (“The

possible animus, motive, or ill will of a prosecution witness who testifies against the

defendant is never a collateral or irrelevant inquiry, and the defendant is entitled, subject

to reasonable restrictions, to show any relevant fact that might tend to establish ill feeling,

bias, motive, interest, or animus on the part of any witness testifying against him.”).

       The State challenges the implied threat’s relevance, claiming the defense failed to

prove the timing between the threat and K.C.’s complaint of abuse. It highlights the nine-

month gap between K.C. leaving the Devincentz household and making her abuse claim,

which the State views as too distant to show K.C.’s bias at the time of the allegations. The

State points to Harmony v. State, 88 Md. App. 306, 322 (1991), and emphasizes that

evidence of a victim’s alleged bias is irrelevant without a showing that “the victim was

biased against the [defendant] at the time she first made the supposedly false accusations.”

(Emphasis in original).

       The State’s reliance on Harmony is misplaced. Harmony’s 14-year-old niece

accused him of sexual abuse taking place over a period of approximately eight years, from

1980 to 1988. Id. at 312. Harmony sought to have his wife testify that the victim

complained to her about a lack of attention after reporting an incident of alleged abuse in

1988, on the theory that this testimony showed the victim’s motivation to lie about abuse

for attention. Id. at 322. The Court of Special Appeals explained that “[t]o be relevant,

the proffered evidence itself must be relevant to the alleged bias.” Id. Because the alleged




                                              33
conversation occurred after the victim reported abuse, the intermediate appellate court

concluded it was irrelevant and therefore inadmissible. Id.

       Here, even the State agrees that “the alleged threat was made before the allegation

of sexual abuse.”18 Unlike the timing of the statement in Harmony, the timing of K.C.’s

statement rendered it relevant to Devincentz’s defense. See id. at 322. The State’s theory

of bias proposes a more stringent temporal relationship between bias and the evidence at

trial. The question is not necessarily when the alleged bias arose, but whether the evidence

is relevant to the alleged bias in the particular case.19 Pantazes, 376 Md. at 693 (must

establish that witness has bias or motive to lie in a particular case, or show prejudice against

defendant, partiality towards State, or interest in litigation); Harmony, 88 Md. App. at 322;

see also 6 McLain, supra, at § 607:2, at 531 (“[T]o be relevant under this impeachment

prong of ‘bias’ or ‘motive to testify falsely,’ the proffered evidence must show such a bias

or motive in the case at hand.”).

       Here, K.C.’s dislike of Devincentz and the intensity of their arguments was relevant

to show that she was biased against him and could have motive to lie. See Md. Rule 5-

401; Pantazes, 396 Md. at 692–93. Joshua testified that K.C. was “yelling and screaming


       18
            Testimony from multiple witnesses established the timing of K.C.’s statements.
       19
         Stale evidence may lead to a conclusion that evidence of bias is too distant to be
relevant under some circumstances. In Biggs v. State, 56 Md. App. 638, 647 (1983), the
Court of Special Appeals concluded that a trial judge did not err in excluding evidence that
the witness was biased against Biggs approximately eight to ten years earlier when there
was no evidence that “such bias continued and existed” at the time the witness testified.
Timing was, at most, a secondary consideration in the Court’s decision. It had already
determined that testimony about the witness’s bias was a veiled attempt to impermissibly
introduce the evidence of specific bad acts by the witness. Id. at 646.

                                              34
and saying things that she could do that would get [Devincentz] in trouble.” We also

observe that Joshua did not detail the contents of K.C.’s implied threats—only that she

had made them. K.C.’s statement is significant because her implied threat was “evidence

of animus that might show a motive for making false allegations . . . .” Calabrese, 902
A.2d at 1055. As such, its use for impeachment purposes under Md. Rule 5-616(b)(3) was

not hearsay because Devincentz offered it for the fact that K.C. made the statement—not

for its truth. Smith, 273 Md. at 161.20

       We hold that the Circuit Court erred in excluding Joshua’s testimony. 21 Next we

turn to the question of harmless error.




       20
          Because Joshua’s testimony was not hearsay, we do not reach the parties’
arguments about whether the statement satisfied the “state of mind” exception to the
prohibition on hearsay set forth in Md. Rule 5-803(b)(3).
       21
           The State argued that any limited probative value of Joshua’s opinion about
K.C.’s truthfulness, as well as his testimony that she was “saying things that she could do
that would get [Devincentz] in trouble[,]” was outweighed by the risk of undue prejudice,
confusion, and unnecessary cumulative evidence. Maryland Rule 5-403 provides that
otherwise relevant evidence may be excluded if its “probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the
jury, or by considerations of undue delay, waste of time, or needless presentation of
cumulative evidence.” Prejudice “means ‘an undue tendency to persuade the jury to decide
the case on an improper basis, usually an emotional one.’” Parker v. State, 185 Md. App.
399, 438–39 (2009) (quoting Weiner v. State, 55 Md. App. 548, 555 (1983)). Because the
evidence the State presented was solely based on testimony, the probative value of
testimony addressing the credibility and potential bias of the State’s primary witness was
a critical matter for the jury. See Jackson v. State, 340 Md. 705, 721 (1995) (emphasis in
original) (“Where credibility is the central issue, the probative value of impeachment is
great, and thus weighs heavily against the danger of unfair prejudice.”).

                                            35
                                       Harmless Error

       Here, the State objected to—but did not move to strike—Joshua’s testimony. When

a trial court sustains such an objection without a motion to strike, the testimony has

technically not been excluded from the record. See Mack v. State, 300 Md. 583, 603 (1984),

abrogated on other grounds by Price v. State, 405 Md. 10 (2008). The proponent of such

testimony may nonetheless suffer prejudice for two reasons. First, as happened here, the

proponent will reasonably assume he should not argue the significance of the testimony to

the jury in closing. Second, the jury may reasonably infer that it could not consider the

testimony in light of the sustained objection. Here, the jury instructions did not clarify this

fine, but significant, point of procedure. Finally, the parties have consistently characterized

the effect of the trial court’s action as exclusionary.

       To determine whether the exclusion of Joshua’s testimony was harmless error, we

apply the test set forth in Dorsey v. State, 276 Md. 638, 659 (1976):

              [W]hen an appellant, in a criminal case, establishes error,
              unless a reviewing court, upon its own independent review of
              the record, is able to declare a belief, beyond a reasonable
              doubt, that the error in no way influenced the verdict, such
              error cannot be deemed ‘harmless’ and a reversal is mandated.
              Such reviewing court must thus be satisfied that there is no
              reasonable possibility that the evidence complained of—
              whether erroneously admitted or excluded—may have
              contributed to the rendition of the guilty verdict.

“[O]nce error is established, the burden falls upon the State . . . to exclude this possibility

beyond a reasonable doubt.” Dionas v. State, 436 Md. 97, 108 (2013).

       We apply the harmless error standard without encroaching on the jury’s domain. Id.

at 109. In a criminal case, the jury is the trier of fact and bears the responsibility “for


                                              36
weighing the evidence and rendering the final verdict.”           Id. Assessing a witness’s

credibility and deciding the weight to be assigned to that witness’s testimony are tasks

solely delegated to the jury. Fallin v. State, __ Md. at __, 2018 WL 3410022, at *12;

Bohnert v. State, 312 Md. 266, 277 (1988).

       Maryland courts have recognized that “where credibility is an issue and, thus, the

jury’s assessment of who is telling the truth is critical, an error affecting the jury’s ability

to assess a witness’[s] credibility is not harmless error.” Dionas, 436 Md. at 110; see also

Martin v. State, 364 Md. 692, 703 (2001); Howard v. State, 324 Md. 505, 517 (1991);

Wallace-Bey v. State, 234 Md. App. 501, 546 (2017).

       The proper inquiry in applying the harmless error test is not to consider the

sufficiency of the State’s evidence, excluding Joshua’s testimony, but “whether the trial

court’s error was unimportant in relation to everything else the jury considered in reaching

its verdict.” Dionas, 436 Md. at 118. In its opening statement, the State told the jury that

“all the evidence” they would hear is “the testimony of K.C. and others.” The prosecutor

explained that “[i]t’s typical for a case of this nature to be a [‘]he said she said[’] type of

case, where it’s based on credibility of witnesses.” Defense counsel maintained that K.C.

had ulterior motives for making allegations against Devincentz. Joshua’s testimony was

intended to undermine K.C.’s credibility by offering an opinion that she was untruthful and

provide evidence that K.C. was biased against Devincentz.

       The State views the excluded evidence as cumulative and less compelling than the

other evidence presented at trial from which the jury could have concluded that K.C. was

not telling the truth, or that she was biased against Devincentz. But in its closing statement


                                              37
and rebuttal, the State argued that this evidence demonstrated that K.C. was “insightful and

consistent” and corroborated her account.

       The outcome of this case turned entirely on the relative credibility of the defendant

and the accuser. As Devincentz points out, “the only task for the jury was to determine

whether it believed [K.C.].” By excluding Joshua’s testimony, the trial court limited the

jury’s ability to assess K.C.’s credibility and potential bias. For that reason, the exclusion

of Joshua’s testimony on those issues was not harmless error, and we reverse the decision

of the Court of Special Appeals, vacate Devincentz’s convictions, and remand for a new

trial. Dionas, 436 Md. at 110.

                                      CONCLUSION

       We reject the State’s preservation argument. We hold that the trial court erred in

excluding Joshua’s opinion about K.C.’s character for untruthfulness because character

evidence was relevant to the proceeding, and Joshua had an adequate basis to offer the

opinion. We also hold that the trial court erred in excluding Joshua’s testimony that K.C.

was saying things that she could do to get Devincentz in trouble during a fight because it

was offered, not for the truth of the matter asserted, but as nonhearsay impeachment

evidence offered for the fact that the statement was made. The exclusion of this testimony

was not harmless because these errors affected the jury’s ability to assess K.C.’s credibility.

                                           JUDGMENT OF THE COURT OF
                                           SPECIAL APPEALS REVERSED. CASE
                                           REMANDED TO THAT COURT FOR
                                           ENTRY OF AN ORDER VACATING
                                           PETITIONER’S CONVICTIONS AND
                                           REMANDING THE CASE TO THE
                                           CIRCUIT COURT FOR CECIL COUNTY


                                              38
FOR A NEW TRIAL. COSTS TO BE PAID
BY RESPONDENT.




 39
Circuit Court for Cecil County
Case No. 07-K-15-001678

Argued: April 9, 2018
                                        IN THE COURT OF APPEALS


                                               OF MARYLAND

                                                    No. 74

                                           September Term, 2017
                                 ______________________________________

                                          JULIUS DEVINCENTZ, JR.

                                                       v.

                                         STATE OF MARYLAND
                                 ______________________________________

                                              Barbera, C.J.
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Hotten
                                              Getty,

                                                 JJ.
                                 ______________________________________

                                 Concurring and Dissenting Opinion by Watts, J.
                                 ______________________________________

                                              Filed: August 13, 2018
       Respectfully, I concur and dissent. Although I agree with the Majority that Julius

Devincentz, Jr., Petitioner, preserved the instant issues for appellate review, I disagree with

the Majority’s resolution of the merits. See Maj. Slip Op. at 6-7. I would hold that the

Circuit Court for Cecil County did not err or abuse its discretion in sustaining the

prosecutors’ objections to Joshua Devincentz (“Joshua”)’s testimony—namely, that the

alleged victim, K.C., “would not tell the truth about certain things[,]” and that K.C. was

“saying things that she could do that would get [Devincentz] in trouble.” In my view, both

instances of Joshua’s testimony were inadmissible.

       Joshua’s testimony—that K.C., “would not tell the truth about certain things”—was

not admissible under Maryland Rule 5-608(a)(1) or Maryland Rule 5-405(a). Maryland

Rule 5-608(a)(1) provides: “[A] character witness may testify (A) that the witness has a

reputation for untruthfulness, or (B) that, in the character witness’s opinion, the witness is

an untruthful person.” Maryland Rule 5-405(a) states: “In all cases in which evidence of

character . . . of a person is admissible, proof may be made by testimony as to reputation

or by testimony in the form of an opinion.” Joshua was not asked whether K.C. had a

reputation for being untruthful, or whether, in his opinion, K.C. was an untruthful person,

and he did not testify as such. To the contrary, in response to a question as to whether K.C.

had “problems” with her family members other than Devincentz, Joshua testified, among

things, that K.C. “would not tell the truth about certain things.” At best, it is unclear

whether Joshua intended to testify regarding specific instances of untruthfulness by K.C.,

was passing on hearsay information about K.C., or simply speculating for no reason at all

that K.C. would not tell the truth about certain things. The contention that Joshua was
attempting to give testimony about K.C.’s reputation for untruthfulness, or to give

“personal opinion testimony” about K.C. being an untruthful person, is based wholly on

conjecture and is without merit.

       Devincentz’s counsel did not attempt to elicit from Joshua that, in his opinion, K.C.

was an untruthful person, or that K.C. had a reputation for untruthfulness. Such testimony

would have been admissible under Maryland Rules 5-608(a)(1)(A) and (B) and 5-405(a).

It is evident that Devincentz’s counsel did not ask for, and Joshua did not give, testimony

as to his opinion of K.C. as an untruthful person or her reputation. Instead, Devincentz’s

counsel asked Joshua to describe K.C.’s “problems” with her family members other than

Devincentz; and, after being asked that question, Joshua testified, at the end of a list of

other things, that K.C. “would not tell the truth about certain things.”1

       The Majority improperly concludes that Joshua’s testimony was “a personal

opinion[.]” Maj. Slip Op. at 18. In reaching this conclusion, the Majority simply states:

       As we explained in Kelley v. State, 288 Md. 298, 302[, 418 A.2d 217, 219]
       (1980), [Md. Code Ann., Cts. & Jud. Proc. (1974, 2013 Repl. Vol.) (“CJ”)]
       § 9-115 “permits the admission of a broad range of testimony[,] which may
       aid the jury in assessing the credibility of a witness . . . .” The State has not
       offered Maryland authority showing that it is necessary to phrase questions
       or opinions as it proposes. For that reason, we conclude that Joshua offered
       an opinion about K.C.’s character for truthfulness.




       In this part of Joshua’s testimony, Devincentz’s counsel asked Joshua whether K.C.
       1

“had problems not only with [Devincentz,] but [also] with other people in the family[.]”
Joshua responded: “Yes.” Devincentz’s counsel asked Joshua: “Would you describe what
you mean by that?” Joshua responded: “[K.C.] had a problem with her mouth. [K.C.]
would say things to people, about people, and then she would like to argue with you. And
[K.C.] would not tell the truth about certain things.”

                                             -2-
Maj. Slip Op. at 16-17 (footnotes omitted) (last alteration and ellipsis in original). To point

out that the Majority’s reasoning is flawed would be an understatement. CJ § 9-115

provides in pertinent part: “Where character evidence is otherwise relevant to the

proceeding, no person offered as a character witness who has an adequate basis for forming

an opinion as to another person’s character shall hereafter be excluded from giving

evidence based on personal opinion to prove character[.]” Contrary to the majority

opinion’s conclusions, CJ § 9-115 does not apply, given that it is not evident that Joshua

was rendering an opinion; whether Joshua had an adequate basis for forming an opinion is

not at issue.

       Likewise, the Majority’s attempt to use this Court’s opinion in Jensen v. State, 355
Md. 692, 736 A.2d 307 (1999) to justify admission of Joshua’s testimony is wrong. See

Maj. Slip Op. at 16. This Court’s holding in Jensen could not be more distinguishable from

the circumstances of this case. The key distinction is that, in Jensen, 355 Md. at 697, 736

A.2d at 310, the defendant’s counsel asked the character witness for her opinion about the

State’s witness’s veracity, and the character witness responded that she thought that the

State’s witness was “a compulsive liar.” Against this background, this Court held that the

trial court abused its discretion in not admitting the character witness’s testimony as to her

acquaintance with the State’s witness and her opinion that he was a compulsive liar. Id. at

708, 736 A.2d at 315. Prior to expressing the opinion that the State’s witness was a

compulsive liar, outside of the jury’s presence, the character witness responded “Yes” to

the question: “Would [the State’s witness] tell you inconsistent stories about different

things?” Id. at 696, 736 A.2d at 309. The character witness also explained that “[a] lot of


                                             -3-
the stories that [the State’s witness] told [her] didn’t add up,” in that, on multiple occasions,

“one day[,] he would tell [her] something that happened on that day[,] and then[,] a couple

days later[,] he would tell [her] something else that had happened on that day that wouldn’t

have been able to happen if what he said before was true.” Id. at 697, 736 A.2d at 309.

After the character witness testified, in response to defense counsel’s question seeking her

opinion, that the State’s witness was a compulsive liar, the defendant’s counsel asked:

“What do you base that opinion on?” Id. at 697, 736 A.2d at 310. The prosecutor made

an objection, which the trial court sustained. See id. at 697, 736 A.2d at 310.

       In Jensen, id. at 708, 736 A.2d at 315, this Court held that, where a character witness

renders an opinion as to a witness’s truthfulness or untruthfulness, the character witness is

“entitled to some latitude in informing the jury as to the basis for an opinion, so long as

that person avoids venturing into the troublesome area of specific instances.” The critical

distinction is that Jensen’s counsel expressly sought, and the character witness

unequivocally provided, her opinion of the State’s witness’s character for truthfulness. See

id. at 697, 736 A.2d at 310. This Court recognized that Maryland Rule 5-608 did not

prohibit the character witness from providing information about a reasonable basis for the

opinion on direct examination. See id. at 707, 736 A.2d at 315. This Court explained that

the character witness

       was not testifying as to a particular incident; she was testifying, as a general
       matter, to [the State’s witness’s] tendency to tell mutually inconsistent
       stories, i.e., his general tendency to be untruthful. Nor was [the character
       witness’s] testimony “no more than a number of specific events tied
       together.” [The character witness] was not testifying as to several particular
       instances of conduct; she was testifying as to a general behavior pattern [that[
       was the basis for her opinion that [the State’s witness] was untruthful.


                                              -4-
Id. at 699, 736 A.2d at 310-11 (cleaned up).

       By contrast, here, Devincentz’s counsel did not ask for, and Joshua did not give,

testimony as to his opinion of K.C. as an untruthful person or her reputation. Nor did

Joshua testify that K.C. had a “general behavior pattern” of being untruthful. Joshua simply

testified that K.C. was untruthful “about certain things.” Obviously, character testimony

need not be given in specific or formulaic phrases. The problem with Joshua’s testimony

is not that he failed to use particular words; the problem is that, unlike the witness in Jensen,

Joshua was never asked and never testified, in any way, about whether he had an opinion

as to K.C.’s untruthfulness. Joshua’s testimony—that “[K.C.] had a problem with her

mouth. [K.C.] would say things to people, about people, and then she would like to argue

with you. And [K.C.] would not tell the truth about certain things”—in no way satisfied

the requirements of Maryland Rules 5-608(a)(1)(A) and (B) and 5-405(a).

       Similarly, I would hold that the circuit court did not err or abuse its discretion in

sustaining the prosecutors’ objections to Joshua’s testimony that K.C. was “saying things

that she could do that would get [Devincentz] in trouble.” Devincentz was not entitled to

offer K.C.’s statement as evidence of alleged bias against him under Maryland Rule 5-

616(b)(3). Maryland Rule 5-616(b)(3) states: “Extrinsic evidence of bias, prejudice,

interest, or other motive to testify falsely may be admitted whether or not the witness has

been examined about the impeaching fact and has failed to admit it.” Maryland Rule 5-

616(b)(3) establishes that a witness need not be confronted with, and have failed to admit,

evidence of bias, prejudice, interest, or other motive to testify falsely for such evidence to



                                              -5-
be found admissible. As such, Maryland Rule 5-616(b)(3) establishes only that such

evidence may be admitted without the requirements set forth in Maryland Rule 5-613(a)

and (b) that the evidence be disclosed to the witness, the witness have an opportunity to

deny or explain same, and the witness failed to admit having made the alleged statement.

Maryland Rule 5-616(b)(3) does not override Maryland Rule 5-802, which provides that

hearsay is inadmissible “[e]xcept as otherwise provided by these rules or permitted by

applicable constitutional provisions or statutes[.]” In other words, Maryland Rule 5-

616(b)(3) does not provide that evidence of bias shall be automatically admitted, regardless

of whether the evidence is hearsay or otherwise subject to exclusion under the Maryland

Rules, i.e., Joshua’s testimony regarding K.C.’s statement was not exempt from the rule

against hearsay simply because the alleged statement potentially pertained to K.C.’s bias

against Devincentz.

       K.C.’s statement was hearsay because Devincentz offered it to prove the truth of the

matter asserted—namely, that K.C. could, in fact, do “things . . . that would get

[Devincentz] in trouble.” At trial, Devincentz’s theory of the case was that K.C. had falsely

accused him of abuse because she wanted to leave his household. During Devincentz’s

opening statement, his counsel informed the jury that the reason that the charges were

brought was that K.C. had an agenda, that she wanted to live with her biological father,

and that Devincentz and her mother blocked her effort. Similarly, Devincentz’s counsel

stated during closing argument that: “[K.C.] wanted to live somewhere else. [K.C.] wanted

away from this household. [K.C.] wanted away from [] Devincentz. And guess what.

[K.C.]’s there. If [K.C.] hadn’t made these allegations, she wouldn’t be there.” Clearly,


                                            -6-
Joshua’s testimony that K.C. was “saying things . . . that would get [Devincentz] in trouble”

directly supported Devincentz’s theory of the case. Specifically, Joshua’s testimony was

offered as proof of Devincentz’s position that K.C.’s allegation of abuse was an attempt to

get him “in trouble” so that she could leave his household. Simply put, Devincentz’s

counsel did not assert that K.C. fabricated her allegations of abuse because she disliked

Devincentz or was biased against him. Devincentz’s counsel set forth a theory of the case

that K.C. falsely accused him of abuse because she wanted to leave his household, and

introduced Joshua’s testimony to prove the point. There is no Maryland case law that

supports the proposition that, where a witness provides testimony in support of a

defendant’s theory of the case, the testimony may be interpreted not to be proof of the truth

of the matter asserted, but rather evidence of the witness’s bias.

       The Majority opines that Devincentz offered K.C.’s statement not to prove that she

could get him in trouble, but instead as impeachment evidence. See Maj. Slip Op. at 35.

The Majority cites Lynn McLain, Maryland Evidence, State & Federal, 6A Maryland

Evidence, § 801:13 (3d ed. 2013), which states in pertinent part: “A witness’s out-of-court

statements [that are] offered not as substantive proof[,] but for purposes of impeachment

or rehabilitation of the witness’s credibility[,] are not hearsay.” Maj. Slip Op. at 30. The

Majority also cites Smith v. State, 273 Md. 152, 161, 328 A.2d 274, 279 (1974) and Handy

v. State, 201 Md. App. 521, 540, 30 A.3d 197, 208 (2011), cert. denied, 424 Md. 630 37
A.3d 318 (2012), in which the Court of Special Appeals quoted substantively identical

language in an earlier version of Maryland Evidence, State & Federal. See Maj. Slip Op.

at 30. The principle espoused in Maryland Evidence, State & Federal, Smith, and Handy


                                            -7-
does not apply here. K.C.’s statement that she could do things to get Devincentz in trouble

was evidence that she did exactly what he contended at trial that she did—namely, make

up an allegation of abuse so that she would move out of his household. Devincentz did not

offer K.C.’s statement to impeach her—i.e., to show that she was generally untruthful. To

the contrary, Devincentz’s position was that K.C.’s statement was true—that she, in fact,

did something to get him in trouble, in the form of falsely accusing him of abuse.

       Similarly, I would conclude that K.C.’s statement is not subject to the then-existing

mental, emotional, or physical condition hearsay exception, i.e., the “statement of intent”

hearsay exception, which generally applies to “[a] statement of the declarant’s then[-

]existing state of mind . . . (such as intent, plan, motive, design, mental feeling, pain, and

bodily health), offered to prove the declarant’s then[-]existing condition or the declarant’s

future action[.]” Md. R. 5-803(b)(3). A statement is not subject to the “statement of intent”

hearsay exception where the statement is too “remote[] in time” from the future action that

the declarant stated that he or she would take. McCray v. State, 305 Md. 126, 140-41, 501
A.2d 856, 863 (1985). Because “the duration of states of mind or emotion varies with the

particular attitudes or feelings at issue and with the cause,” the time between the declarant’s

statement of intent and the declarant’s action must be short enough for there to be “some

probability” that the declarant’s state of mind when he or she made the statement of intent

was the same by the time that the declarant took the future action that he or she stated that

he or she would take. Robinson v. State, 66 Md. App. 246, 258, 503 A.2d 725, 731, cert.

denied, 306 Md. 289, 508 A.2d 489 (1986) (citation omitted). As the Honorable Charles

E. Moylan, Jr. aptly explained in Robinson, 66 Md. App. at 258, 503 A.2d at 731, “[t]he


                                             -8-
case law legitimizing the admission of [statement]s based upon [a] ‘notion of the continuity

in time of states of mind’ almost universally imposes very tight limits on the lapse of time

[that is] involved.” By way of illustration, in Robinson, id. at 258, 503 A.2d at 731, the

Court of Special Appeals held that a defendant’s statement that she wanted to buy a gun to

protect herself was not subject to the “statement of intent” hearsay exception where the

defendant made her statement approximately one month before shooting the victim.

       Like in Robinson, id. at 258, 503 A.2d at 731, K.C.’s statement is not subject to the

“statement of intent” hearsay exception because it was too remote in time from the action

that K.C. stated that she would take—i.e., doing “things . . . that would get [Devincentz] in

trouble.” Joshua did not specify when K.C. made the alleged statement. Given that K.C.’s

statement occurred during, or shortly after, an argument between her and Devincentz, the

statement must have occurred while K.C. lived at Devincentz’s house. Thus, K.C.’s

statement apparently occurred sometime during the approximately six-and-a-half years

between October 2008, when she moved into Devincentz’s house, and April 2015, when

K.C. moved out of Devincentz’s house. The length of this timeframe is considerable, and

strongly weighs in favor of a determination that K.C.’s statement was far too remote in

time from the future action that K.C. allegedly indicated that she would take.

       Even if Devincentz is given the benefit of the doubt, and it is assumed that K.C.’s

statement occurred right before she moved out of Devincentz’s house in April 2015, that

leaves approximately five months between April 2015 and September 17, 2015, when K.C.

told her therapist that Devincentz had abused her. A statement of intent that a declarant

makes approximately five months before the action that he or she stated that he or she


                                            -9-
would take is too remote in time to be subject to the “statement of intent” hearsay

exception. If approximately one month is too long a timeframe, see Robinson, 66 Md.

App. at 258, 503 A.2d at 731, then approximately five months certainly is far too lengthy.

Even if Devincentz had established that K.C.’s statement occurred right before she moved

out of his house—which, again, he did not—K.C.’s statement would still be too remote in

time to qualify for the “statement of intent” hearsay exception.2

       In addition to the significant timeframe between K.C.’s statement and her allegation

of abuse, the circumstances under which K.C. first alleged abuse indicate that the

“statement of intent” hearsay exception is inapplicable. Devincentz’s theory of the case

was that K.C. falsely accused him of abuse so that she could leave his household—i.e., stop

living with him. K.C.’s allegation of abuse, however, did not occur while K.C. was living

in Devincentz’s house. Instead, K.C.’s allegation of abuse occurred while K.C. was living

at the residential program at the Maryland Salem Children’s Trust. As such, K.C. no longer

had the need to make an allegation of abuse to change her living arrangements with

Devincentz. Additionally, K.C. made her allegation of abuse not to a law enforcement

officer, but instead to a therapist. Thus, the method through which K.C. alleged abuse did

not demonstrate an intent to get Devincentz “in trouble,” but rather demonstrated that K.C.

sought treatment for the alleged abuse. These circumstances, like the attenuation in time



       2
         Nor was K.C.’s statement exempt from the hearsay rule under Maryland Rule 5-
803(b)(3) as a statement of her then-existing state of mind. Just as K.C.’s alleged statement
was too remote in time to be evidence of a future action consistent with the statement, the
statement was made too long ago to be evidence of K.C.’s state of mind at the time that she
first reported the alleged abuse to her therapist.

                                           - 10 -
between the statement and K.C.’s report of Devincentz’s alleged abuse to her therapist,

lead to the conclusion that the “statement of intent” hearsay exception does not apply, and

that the circuit court properly excluded Joshua’s testimony that K.C. was “saying things

that she could do that would get [Devincentz] in trouble.”

       In my view, the majority opinion effectively eviscerates the requirements of

Maryland Rules 5-608(a)(1)(A) and (B) and 5-405(a), and leads to a situation in which any

time a witness utters testimony referring to another witness, with whom he or she is

familiar, as not truthful that testimony would be construed to be “a personal opinion” and

admissible.   And, the majority opinion disregards the rules with respect to hearsay

evidence. Although, as the majority opinion states, “the trial of any case is a search for

truth,” Maj. Slip Op. at 1, fundamental fairness dictates that the rules of evidence be

adhered to. Respectfully, for all of these reasons, I concur and dissent.




                                           - 11 -